Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 In the Matter of M.C., a Juvenile                     Appeal from the 74th District Court of
                                                       McLennan County, Texas (Tr. Ct. No. 2015-
 No. 06-16-00022-CV                                    43-J).   Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
                                                       Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 27, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk